Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        January 22, 2020

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                              No. 51934-8-II

                               Respondent,

        v.

 JOSHUA N. DELEON,                                             PUBLISHED OPINION

                               Appellant.

       MELNICK, J. — Joshua DeLeon pled guilty to three felony sex offenses. He appeals,

arguing that a no-contact condition of his judgment and sentence as well as certain legal financial

obligations (LFOs) should be stricken.

       DeLeon argues that the trial court erred when it prohibited all contact with his biological

children without analyzing the issue on the record. He also contends that the trial court imposed

unauthorized LFOs.

       We agree and remand.

                                             FACTS

       DeLeon married a woman who had three minor children from a previous marriage. While

married, DeLeon and the woman had three children of their own.

       DeLeon later pled guilty to one count of rape of a child in the first degree, one count of

child molestation in the first degree, and one count of child molestation in the second degree. The

charges related to DeLeon’s sexual abuse of his now former wife’s children that occurred over a

number of years.
51934-8-II


       At sentencing, the State requested that DeLeon have no contact with all minors, including

his biological children. DeLeon objected.

       The court granted the State’s request. The court stated that it was doing so because of “the

danger . . . to society.” Report of Proceedings (RP) at 39. However, the court did not acknowledge

the impact this order would have on DeLeon’s constitutional right to parent, nor did it discuss

whether prohibiting all contact with DeLeon’s minor children was reasonably necessary to achieve

a compelling state interest or whether any less restrictive alternatives existed.

       The court sentenced DeLeon to a total of 216 months of confinement. It imposed a $200

criminal filing fee and ordered that interest accrue on DeLeon’s financial obligations. The court

also found DeLeon indigent. DeLeon appeals.

                                            ANALYSIS1

I.     NO CONTACT WITH BIOLOGICAL CHILDREN

       DeLeon argues that the trial court erred in imposing a no-contact order as to his biological

children because it did not conduct the required analysis into whether the condition was reasonably

necessary.   DeLeon also contends that the court did not consider whether less restrictive

alternatives existed. Therefore, DeLeon argues that we should remand for the trial court to conduct

the necessary analysis. We agree.

       Trial courts may impose “crime-related prohibitions” as a condition of a sentence. RCW

9.94A.505(9).    A “crime-related prohibition” prohibits “conduct that directly relates to the

circumstances of the crime for which the offender has been convicted.” RCW 9.94A.030(10).



1
  We reject the State’s argument that DeLeon waived his current appeal when he entered into his
plea agreement. See In re Pers. Restraint of Goodwin, 146 Wash. 2d 861, 872, 50 P.3d 618 (2002)
(“[A] defendant cannot, by way of a negotiated plea agreement, agree to a sentence in excess of
that authorized by statute and thus cannot waive a challenge to such a sentence.”).


                                                  2
51934-8-II


       We review the imposition of crime-related prohibitions under the abuse of discretion

standard. In re Pers. Restraint of Rainey, 168 Wash. 2d 367, 374-75, 229 P.3d 686 (2010). However,

“[m]ore careful review of sentencing conditions is required where those conditions interfere with

a fundamental constitutional right.” State v. Warren, 165 Wash. 2d 17, 32, 195 P.3d 940 (2008).

       If a condition interferes with a fundamental right, it “must be reasonably necessary to

accomplish the essential needs of the State and public order.” Warren, 165 Wash. 2d at 32. Such

conditions “must be narrowly drawn” and “[t]here must be no reasonable alternative way to

achieve the State’s interest.” Warren, 165 Wash. 2d at 34-35. Trial courts must conduct this inquiry

on the record. See Rainey, 168 Wash. 2d at 382; State v. Torres, 198 Wash. App. 685, 689-91, 393
P.3d 894 (2017).

       A parent has a fundamental constitutional right to the care, custody, and companionship of

their children. Warren, 165 Wash. 2d at 34. However, a court may impose a condition affecting a

fundamental right to parent if it is reasonably necessary to prevent harm to a child. State v.

Howard, 182 Wash. App. 91, 101, 328 P.3d 969 (2014). “‘Prevention of harm to children is a

compelling state interest, and the State does have an obligation to intervene and protect a child

when a parent’s actions or decisions seriously conflict with the physical or mental health of the

child.’” Howard, 182 Wash. App. at 101 (internal quotation marks omitted) (quoting State v. Ancira,

107 Wash. App. 650, 653-54, 27 P.3d 1246 (2001)).

       Here, the trial court did not address DeLeon’s constitutional right to parent. The court also

did not set forth on the record an explanation as to whether the no-contact condition, which

prohibited all contact with DeLeon’s biological children, was reasonably necessary to achieve the

compelling state interest in protecting them from harm. Instead, it appears the trial court conflated

the no-contact analysis as to minors generally with the no-contact analysis necessary to interfere



                                                 3
51934-8-II


with DeLeon’s fundamental right to the companionship of his children. Furthermore, the trial

court did not analyze on the record whether less restrictive alternatives existed to achieve the

State’s interest. While it may be possible that such alternatives do not exist, the trial court must

consider this issue on the record.

       To ensure meaningful appellate review when a trial court affects a defendant’s fundamental

constitutional right to parent, trial courts must conduct the above analysis on the record. Because

that did not occur here, and thus we cannot adequately review the issue, we remand for the trial

court to conduct the required analysis on the record.

II.    LFOS

       DeLeon argues, and the State agrees, that due to the 2018 amendments to the LFO statutes,

we should strike the $200 criminal filing fee and interest-accrual provision of his judgment and

sentence.

       We remand for the trial court to reconsider the imposition of LFOs. On remand, the trial

court should consider all of the LFOs in light of the 2018 amendments to the LFO provisions,

Laws of 2018, ch. 269, and State v. Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018).

       We remand.



                                                             Melnick, J.

We concur:



       Maxa, C.J.




       Glasgow, J.


                                                 4